Citation Nr: 0320496	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from June 1959 to May 1961.

The veteran filed his initial claim for compensation benefits 
in 1998.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York in 
1998 which granted service connection for the disabilities 
herein concerned, and assigned noncompensable ratings for 
each from February 19, 1998, the date of the veteran's claim.

During the course of the pending appeal, the RO assigned a 10 
percent rating for the veteran 's tinnitus effective the date 
of new regulations, June 11, 1999.  

In a decision in March 2003, the Board allowed a 10 percent 
evaluation for tinnitus from February 19, 1998 to June 10, 
1999; and denied an evaluation in excess of 10 percent 
evaluation for tinnitus.  The Board also denied an initial 
increased (compensable) evaluation for bilateral defective 
hearing.

Under regulations then in effect, the Board undertook to 
develop the evidence relating to the remaining appellate 
issue, that shown on the front page of this decision.  The 
development was to include a VA examination.  This eventually 
took place in June 2003, and a report from that examination 
is in the file.  There is no waiver of RO consideration of 
that evidence, and neither the veteran nor his representative 
have been made aware of the contents of the report of that 
examination.  The veteran has also provided the Board with 
additional written statements in his own behalf with regard 
to his pending claim.  Given current regulations and 
mandates, the Board has no choice but to remand the case for 
further review.


REMAND

The veteran has argued in multiple communications as well as 
on the recent VA examination, as in the past, that he has to 
clean or clear his nose daily or he is unable to breathe.  

The VA examiner noted in June 2003 that there was an area in 
the nose that appeared to reflect recent scab removal.  
Otherwise, minimal symptoms and no abnormal pathology were 
described.  
 
The veteran has argued that his disability is not simply a 
septal deviation, but rather that the injury also included a 
postoperative scar and associated scar tissue which blocks 
the left air passage, which will never heal completely and 
which interfaces with a plastic insert.  He stated on a 
recent communication to the Board that the endless removal of 
the scar tissue has caused 44 years of nosebleed on a daily 
basis, and that this requires daily maintenance or care on 
his part and is outside the norm of the regulatory criteria.  
He has indicated that it is his position that if he does not 
qualify for schedular compensation, this should otherwise 
qualify him for extraschedular compensation. 

The case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If he has evidence 
to support his arguments of daily 
nosebleeds and similar symptoms, he 
should provide it.  If he has recently 
been seen by private or VA physicians for 
such symptoms or any others related to 
his nasal septal deviation and/or surgery 
residuals, he should identify the time 
frame and other specifics for such care, 
etc., and records should be obtained.  If 
he needs assistance in that regard, the 
veteran should identify the records in 
question and after appropriate release 
from the veteran, the RO should assist 
him in obtaining same pursuant to 
Quartuccio v. Principi, 18 Vet. App. 1893 
(2002). 

2.  The file should be provided to the 
physician who examined the veteran in 
June 2003, along with all other evidence 
to include the veteran's correspondence 
describing his allegedly special 
circumstances and symptoms, for an 
additional review and response to the 
following: (a) what is the nature of any 
identifiable scar formation or other 
similar problems as a result of the 
service-connected disability; (b) by what 
is this demonstrated and what are 
associated symptoms, i.e., nose bleeds, 
duration, frequency, severity, etc.; (c) 
are there any other symptoms that take 
the residuals of the veteran's septal 
deviation surgery out of the realm of the 
ordinary so as to impact him industrially 
or to be tantamount to repeated ongoing 
treatment comparable to hospitalization 
and thus so equatable for purposes of 
extraschedular criteria.

The opinions should be detailed and 
annotated, and if the evidence in the 
file is inadequate for such an opinion, 
the veteran should be rescheduled for an 
examination with the physician to obtain 
the clinical findings adequate to support 
reasoned and supported opinions.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.

4.  The RO should then readjudicate the 
issue on appeal, determining all 
pertinent factors to be addressed to 
include respiratory dysfunction and 
impairment, as well as scars, if any, and 
rating the disability accordingly under 
all pertinent schedular and 
exctraschedular regulatory provisions.  
Ratings for his herein concerned 
disability should be considered under all 
appropriate criteria, new and old, if 
relevant, and he should be granted that 
which is to his greatest benefit.  

If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should also contain 
all of the laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


